    Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 1 of 13. PageID #: 407223




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



IN RE NATIONAL PRESCRIPTION                MDL No. 2804
OPIATE LITIGATION
                                           Case No. 17-md-2804
This document relates to:
County of Summit, Ohio, et al. v. Purdue   Hon. Dan Aaron Polster
Pharma L.P., et al.
Case No. 1:18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., et al.
Case No. 17-OP-45004


 MANUFACTURER DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION FOR
    SUMMARY JUDGMENT ON PLAINTIFFS’ PUBLIC NUISANCE CLAIMS
      Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 2 of 13. PageID #: 407224




                                            TABLE OF CONTENTS

                                                                                                                          Page

I.      Plaintiffs’ Common Law Absolute Public Nuisance Claims Fail .......................................1

        A.       Plaintiffs Cannot Show Proximate Cause ................................................................1

        B.       Plaintiffs Have No Evidence That The Manufacturer Defendants Intended
                 To Create A Public Nuisance ...................................................................................6

        C.       Plaintiffs Cannot Prove That Defendants Violated a “Public” Right ......................7

II.     Plaintiffs’ Statutory Public Nuisance Claim Also Fails .......................................................8




                                                              i
      Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 3 of 13. PageID #: 407225




                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)


Cases

Cincinnati v. Beretta U.S.A. Corp.,
   768 N.E.2d 1136 (Ohio 2002) ...................................................................................................1

City of Cincinnati v. Deutsche Bank,
    863 F.3d 474 (6th Cir. 2017) .............................................................................................2, 3, 7

City of Cleveland v. Ameriquest Mortg. Sec., Inc.,
    615 F.3d 496 (6th Cir. 2010) .................................................................................................1, 3

Nottke v. Norfolk S. Ry. Co.,
   264 F. Supp. 3d 859 (N.D. Ohio 2017) ......................................................................................6

Springsteel v. Jones & Laughlin Steel Corp.,
   192 N.E.2d 81 (Ohio Ct. App. 1963) .........................................................................................4

State ex rel. R.T.G., Inc. v. State,
    780 N.E.2d 998 (Ohio 2002) .....................................................................................................2

Statutes

Ohio R.C.
   § 2925.02....................................................................................................................................8
   § 3719.........................................................................................................................................8

Other Authorities

Restatement (Second) of Torts
   § 431...........................................................................................................................................4
   § 432.......................................................................................................................................4, 5
   § 821B ....................................................................................................................................2, 7




                                                                         i
     Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 4 of 13. PageID #: 407226




I.       Plaintiffs’ Common Law Absolute Public Nuisance Claims Fail
         A.       Plaintiffs Cannot Show Proximate Cause

         Plaintiffs continue to assert that the “public nuisance” for which they seek to hold

Manufacturer Defendants liable is the “opioid crisis,” which they now further describe in their

opposition papers as an “epidemic of opioid availability and use.” Opp’n at 1. This ill-defined

and amorphous description of the public nuisance highlights why Plaintiffs’ claims fail.

         Prescription opioid “availability” and “use” are not inherently harmful; indeed, these

medications play a critical beneficial role in the health and lives of many patients.1 Ohio law is

clear that “‘[w]hat the law sanctions cannot be held to be a public nuisance.’” Cincinnati v. Beretta

U.S.A. Corp., 768 N.E.2d 1136, 1143 (Ohio 2002) (citation omitted). Plaintiffs have now

confirmed that the scope of their nuisance claims includes “availability and use” of FDA-approved,

legal medications prescribed by doctors. See City of Cleveland v. Ameriquest Mortg. Sec., Inc.,

615 F.3d 496, 505 n.6 (6th Cir. 2010) (“[T]here is at least one other critical difference between

this case and Beretta. . . . Beretta accused the defendants of [creating] an illegal market for guns,

whereas, here, the Defendants allegedly financed a legal subprime mortgage market.”).

         Plaintiffs’ “absolute public nuisance” claims cannot survive based merely on evidence that

Manufacturer Defendants made prescription opioids available or that they were used. Even

assuming something as multifaceted as the “opioid crisis” could ever be a public nuisance, to

maintain their “public nuisance” claim against a particular Manufacturer Defendant, Plaintiffs

would need to show that intentionally wrongful conduct by that Manufacturer Defendant caused


1
  “Tragically, we know that for some patients, loss of quality of life due to crushing pain has resulted in increased
thoughts of or actual suicide. This is unacceptable. Reflecting this, even as we seek to curb overprescribing of opioids,
we also must make sure that patients with a true medical need for these drugs can access these therapies.” July 09,
2018, Statement by FDA Commissioner Scott Gottlieb, M.D. (On Balancing Access to Appropriate Treatment for
Patients with Chronic and End-of-life Pain with Need to Take Steps to Stem Misuse and Abuse of Opioids) (emphasis
added),      https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-
balancing-access-appropriate-treatment-patients-chronic



                                                           1
     Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 5 of 13. PageID #: 407227




improper “opioid availability” resulting in harmful “use” to such a degree as to constitute a

“significant interference with the public health.” Restatement (Second) of Torts § 821B(2)(a).2

Plaintiffs do not have evidence of this causal chain for any Manufacturer Defendant, let alone each

of them, and nothing in their opposition brief changes that fact.

        The recent Sixth Circuit decision in City of Cincinnati v. Deutsche Bank, 863 F.3d 474 (6th

Cir. 2017), provides the relevant framework by which Plaintiffs’ claims must be evaluated, and

shows why those claims fail. There, the defendant bank was the owner of foreclosed homes and

had a “policy of violating local and state property regulations when the cost of compliance

outweighed the value that could be recouped through the resale of a foreclosed property.” Id. at

476. The City alleged that this “policy” was wrongful conduct that resulted in a public nuisance

because the neglect would cause a housing blight, leading to “lowered property tax revenues,

increased police and fire expenses, and added other administrative costs.” Id. However, the

City did not identify any example of a property that fell into neglect as a result of the policy.

Instead, the City framed its case in the abstract, based on the theory that a policy of “selective non-

compliance with health and safety codes will inevitably result in a public nuisance.” Id. at 479.

        The Court rejected the City’s claims as too vague. Noting that the City only generally

asserted that “‘[n]umerous known and unknown properties’ ‘were so deteriorated and dilapidated

that they were declared public emergencies,’” the Court had no specifics, leaving it to wonder

“[b]ut which properties?” Id. (emphasis added). Without details regarding “why a particular

property owned by [defendant] endangers the public, we have no way of testing the plausibility of

the nuisance allegations or assessing the proximity of” the alleged conduct to any harm. Id.

        The City’s attempt to “sidestep these problems by wrapping the violations into one


2
 See also State ex rel. R.T.G., Inc. v. State, 780 N.E.2d 998, 1010 (Ohio 2002) (absolute public nuisance requires
“intentional” creation of a nuisance or “an abnormally dangerous condition that cannot be maintained without injury”).



                                                         2
    Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 6 of 13. PageID #: 407228




overarching nuisance: the ‘policy’” was insufficient. Id. As the Court noted, “bad intent alone

does not a public nuisance make. Only where the intent (the ‘policy’) creates a nuisance can it be

said to interfere with a public right.” Id. The Court recognized that the alleged wrongful conduct,

               sometimes will create a nuisance. But sometimes it will not. It all
               depends on the properties, the violations, and whether the combination
               produces unsafe or unsanitary conditions . . . The City at a minimum
               must connect the policy to the existence of an actual nuisance.

Id. at 480 (emphasis added); see also City of Cleveland, 615 F.3d at 502-06 (affirming dismissal

of nuisance claim for failure to sufficiently allege proximate cause).

       Deutsche Bank illustrates the flaws in Plaintiffs’ approach. Rather than starting with a

societal problem (there, urban blight; here, opioid abuse) and going in search of some antecedent,

allegedly contributing cause, a plaintiff must begin with a defendant’s alleged wrongful conduct

and consider the effects of that conduct. Liability can be found only where the plaintiff proves

that the defendant’s actions proximately caused a public nuisance.

       Here, Plaintiffs lack evidence that would causally connect any Manufacturer Defendant’s

allegedly wrongful conduct to the creation of the “opioid crisis.” Indeed, Plaintiffs have not

provided evidence of even a single example of wrongful conduct by a Manufacturer Defendant

that caused any harm, let alone evidence of wrongful conduct that caused the “opioid crisis.”

Plaintiffs did not, for example, identify particular prescriptions written as a result of improper

marketing by any Manufacturer Defendant, let alone connect those prescriptions to any harm to

any resident or increased public service costs by Plaintiffs. See Mfrs. Causation Brief at 6-9 (Dkt.

1894-1). Nor have Plaintiffs identified instances in which any Manufacturer Defendant shipped a

“suspicious” order that Plaintiffs say should have been stopped, let alone any such failures that

resulted in actual harm to any resident or that led to increased public services by Plaintiffs. Id. at

11-15; see also Mfrs. Opp’n to Partial MSJ re CSA Duties at 3-5 (Dkt. 2181).



                                                  3
     Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 7 of 13. PageID #: 407229




        This lack of evidence cannot be overcome by pointing to purported “aggregate” data.

Plaintiffs supposed “aggregate proof” does not meet their burden, because it does not show that

any wrongful conduct caused any harm (much less a public nuisance). In fact, that aggregate

analysis is incapable of isolating any wrongful conduct let alone measuring its effect. Rather,

Plaintiffs’ experts attempted to measure the aggregate effect of all prescription opioid promotion

-- lawful or unlawful -- on all prescription opioid sales nationwide. See Mfrs. Causation Brief at

7-8 (Dkt. 1894-1). There is no way for a fact-finder to determine, based on any of Plaintiffs’

analyses, for example, which doctors, if any, were actually misled by Manufacturer Defendants’

purported fraudulent marketing and, as a result of that marketing (as opposed to other factors),

wrote medically unnecessary or excess prescriptions.

        Plaintiffs’ insistence on defining the public nuisance as the “opioid crisis” has no precedent

in the law and is divorced from principles of causation. A defendant’s conduct is the legal cause

only if the plaintiff can prove that the “conduct is a substantial factor in bringing about the harm.”

Restatement (Second) Torts § 431 (emphasis added). A defendant’s conduct is “not a substantial

factor in bringing about harm to another if the harm would have been sustained” in the absence of

the defendant’s conduct.3 Id. § 432(1) (emphasis added); see also Springsteel v. Jones & Laughlin

Steel Corp., 192 N.E.2d 81, 87 (Ohio Ct. App. 1963) (recognizing import of Section 432(1)). The

“harm” here as Plaintiffs define it is the all-encompassing “opioid crisis,” and Plaintiffs have not

even considered whether (let alone adduced evidence that) each Defendant’s alleged wrongful

conduct caused the “opioid crisis,” and that the crisis would not exist in the absence of that conduct.

Indeed, Plaintiffs expressly disclaim that they have made any attempt to do this kind of analysis.


3
  The only exception to this rule is where there is concurrent conduct by more than one actor, each of whose conduct
is independently sufficient to cause “the harm.” Restatement (Second) Torts § 432(2). But in that situation, there
needs to be evidence that each actor’s conduct “itself is sufficient to bring about the harm.” Id. (emphasis added).
Plaintiffs have no such evidence for each Manufacturer, as discussed herein.



                                                         4
    Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 8 of 13. PageID #: 407230




       Plaintiffs’ chief causation expert (Professor Rosenthal) includes in her report a table that

she labels “Aggregate Percentage Harm Excluding Individual Defendants From Litigation,” which

on its face purports to reflect the amount of “harm” Professor Rosenthal would attribute to each

Manufacturer Defendant. See Rosenthal Rpt. at 52, Table 3 (Dkt. 1999-22). Professor Rosenthal’s

opinions suffer from many independent fundamental flaws. See Mem. in Supp. of Mot. to Exclude

Rosenthal Opinions (Dkt. 1913-1). Among those many flaws, her Table 3 does not in fact reflect

the amount of “harm” attributable to each Manufacturer Defendant. The table only attempts to

calculate the contribution to the alleged “harm” by each Manufacturer Defendant assuming that

all detailing visits by a Manufacturer Defendant were “wrongful.” Rosenthal admits this is not a

valid assumption. See Rosenthal Tr. 153:24–154:5 (Dkt. 1984-4). In other words, even Professor

Rosenthal recognizes that her methods do not provide evidence of the degree to which any

Manufacturer Defendant’s allegedly wrongful conduct caused “harm.” See also Rosenthal Tr.

752:21-23 (Dkt. 1984-5) (conceding that her “assignment was to estimate the impact of the alleged

misconduct and to quantify that in aggregate”) (emphasis added); Rosenthal Tr. 164:4-9 (Dkt.

1984-4) (her models are “not designed to assign liability to individual manufacturers”). Plaintiffs’

other experts also do not attempt to show the impact of any particular defendant’s alleged wrongful

conduct. Mfrs. Causation Brief at 16-19 (Dkt. 1894-1); see also Cutler Tr. 68:12-13 (Dkt. 1976-

9) (acknowledging that he has “not done anything with respect to any specific defendant”).

Similarly, Plaintiffs have provided no evidence about the relative impact of any Manufacturer

Defendant on the “opioid crisis.” As a result, there is no evidentiary basis for the contention that

any one Manufacturer Defendant’s allegedly wrongful conduct changed the “character and extent”

of the “opioid crisis.” See Restatement (Second) Torts § 432, cmt. a.

       Plaintiffs’ theory, if accepted, would turn public nuisance law on its head, and would set a




                                                 5
    Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 9 of 13. PageID #: 407231




dangerous precedent. For example, a trier of fact could be asked to determine that “obesity” is a

“public nuisance” in the abstract. Using that finding, a collection of soft drink manufacturers or

fast food companies could be held liable for “abating” it because their collective marketing --

regardless of content or individual conduct -- increased the consumption of sugary or fatty foods.

This is not the law in Ohio or anywhere else in America. Plaintiffs cannot simply presume

causation because Manufacturers marketed lawful prescription opioids, and opioid-related

problems exist. Plaintiffs must show that the false marketing of each Manufacturer Defendant

was a substantial factor in creating a public nuisance. They have not even attempted to do so.

       B.      Plaintiffs Have No Evidence That The Manufacturer Defendants Intended
               To Create A Public Nuisance
       Plaintiffs acknowledge the evidentiary bar they face for their public nuisance claim is high.

Opp’n Mot. at 7. They must not only establish causation (which they fail to do as discussed above),

but they also must prove Manufacturer Defendants “intended to bring about the conditions” of “the

opioid epidemic.” Nottke v. Norfolk S. Ry. Co., 264 F. Supp. 3d 859, 863-64 (N.D. Ohio 2017)

(“intentional” means purposefully engaging in conduct where the “necessary consequence” of it is

a nuisance). But the record is devoid of any evidence of such intentional conduct.

       Plaintiffs point to a handful of company documents and expert opinions, all of which in

effect say the same thing: the Manufacturer Defendants wanted to increase sales of their products.

There is nothing wrong with marketing and selling an FDA-approved product. A company goal

to sell a lawful product is a far cry from intent to cause the conditions of a public nuisance. The

issue is whether there is any evidence of false marketing undertaken with the intent to bring about

the harms of the alleged “opioid crisis.” There simply is no evidence anywhere in this record that

Manufacturer Defendants intended the abuse, misuse, and addiction that Plaintiffs say constitute

“the opioid crisis,” or that Manufacturer Defendants intended the harms caused by drug cartels’




                                                6
   Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 10 of 13. PageID #: 407232




expansion of the heroin and fentanyl black market in the Counties.

       Plaintiffs also cite hearsay testimony from Dr. Russell Portenoy in a different case filed by

the Oklahoma AG in which only three Manufacturer Defendants were parties. But Dr. Portenoy

concedes he has no “personal knowledge of any particular marketing effort by any manufacturer,”

and no “knowledge of any prescriber being influenced one way or the other by the inclusion of

any of [his] articles in any marketing material.” Portenoy Tr. 287:1-5, 344:23-6 (Dkt. 1983-8).

Nor do Plaintiffs cite any testimony from Dr. Portenoy about the intent of any Manufacturer, and,

regardless, any of Dr. Portenoy’s personal “beliefs” about what any Manufacturer knew (or

intended) has zero evidentiary value and cannot create a genuine issue of material fact.

       As the Sixth Circuit has made clear, even “[k]nowledge” that the specific conduct at issue

has caused a public nuisance is insufficient; it “does not equal intention.” City of Cincinnati, 863

F.3d at 478 (allegations that bank knew it created and maintained a public nuisance are

insufficient). For this reason alone, summary judgment should be granted.

       C.      Plaintiffs Cannot Prove That Defendants Violated a “Public” Right

       Plaintiffs are simply wrong that harm to a number of people can in itself constitutes a public

nuisance. Opp’n at 4. The Restatement is clear: “Conduct does not become a public nuisance

merely because it interferes with [rights] of a large number of persons.” Restatement (Second)

Torts § 821B, cmt. g. A “public right” instead is one that “is common to all members of the general

public” (id.), and, contrary to Plaintiffs’ assertions, merely invoking the term “public health” does

not mean the rights at issue in a particular case are “public rights.”

       Risks to public health that can impact the public in an undifferentiated way -- for

instance, “the threat of communication of smallpox,” “keeping diseased animals,” or “maintenance

of a pond breeding malarial mosquitoes” -- are examples in which the rights at issue are indeed

“public.” See id. § 821B, cmt b, g. Each example cited in the Restatement by definition involves


                                                  7
      Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 11 of 13. PageID #: 407233




an interference with a “public right” because any member of the public who is exercising the right

to be present in that public locale, or to travel through it, encounters the health risk.

         Addiction, even when suffered by a large number of people, is not like these examples.

Patients do not become addicted by virtue of entering into a public space. If the prevalence of a

non-communicable disease in itself were a public nuisance, individualized health ailments like

alcoholism, heart disease, obesity, and diabetes could all constitute a “public nuisance” merely

because they impact large numbers of citizens. There is no precedent to support this sweeping

expansion of public nuisance law in Ohio as suggested by Plaintiffs.

II.      Plaintiffs’ Statutory Public Nuisance Claim Also Fails

         In support of their statutory public nuisance claim, Plaintiffs assert that there is “undisputed

evidence of the Manufacturer Defendants’ repeated violations of the CSA.” Opp’n at 13. As

detailed in the Manufacturers’ Opposition to Plaintiffs’ MSJ re CSA Duties, Plaintiffs have it

exactly backward. The undisputed evidence shows that Plaintiffs have failed to identify a single

suspicious order shipped by a Manufacturer to any customer in the Plaintiff counties. Mfrs. Opp’n

to Partial MSJ re CSA Duties at 3 (Dkt. 2181). There also is no evidence of a more general

violation of a CSA duty by any Manufacturer Defendant. Id. at 3-12; see also id. at 12-56

(detailing each Manufacturer Defendants’ compliance with CSA). And, in any event, Plaintiffs

make no attempt to show a causal connection between any CSA violation(s) and the entire “opioid

crisis” they seek to hold Defendants responsible for abating.

         Plaintiffs’ statutory public nuisance claim fails for this reason as well.4


4
  Plaintiffs speculate that there may be violations of other (non-CSA) statutes or regulations that could form the
basis of a statutory public nuisance claim. But, the only non-CSA statutes or regulations alleged in Plaintiffs’
complaints have no applicability to the claims against the Manufacturer Defendants. E.g., Summit 3AC ¶ 988
(citing Ohio R.C. § 2925.02(A)(1) and (3), which do not apply to “manufacturers” whose conduct does not violate
certain other Chapters, only one of which (Chapter R.C. § 3719) has any application to manufacturers and which
governs issues not relevant here, such as record keeping (§§ 3719.07, .13, .27), required labels (§ 3719.08), and
authorized possession of controlled substances (§ 3719.09)).



                                                         8
    Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 12 of 13. PageID #: 407234




August 16, 2019
                                                        Respectfully submitted,


                                                        /s/ Mark S. Cheffo
                                                        Mark S. Cheffo
                                                        DECHERT LLP
                                                        Three Bryant Park
                                                        1095 Avenue of the Americas
                                                        New York, NY 10036
                                                        Tel: (212) 698-3500
                                                        Mark.Cheffo@dechert.com

                                                        Counsel for Defendants Purdue Pharma L.P.,
                                                        Purdue Pharma Inc., and The Purdue Frederick
                                                        Company

                                                        Co-Liaison Counsel for the Manufacturer
                                                        Defendants5

                                                        /s/ Carole S. Rendon
                                                        Carole S. Rendon
                                                        BAKER & HOSTETLER LLP
                                                        Key Tower 127 Public Square, Suite 2000
                                                        Cleveland, OH 44114-1214
                                                        Telephone: (216) 621- 0200
                                                        Fax: (216) 696-0740
                                                        crendon@bakerlaw.com

                                                        Counsel for Defendants Endo Health Solutions
                                                        Inc. and Endo Pharmaceuticals Inc.; Par
                                                        Pharmaceutical, Inc., and Par Pharmaceutical
                                                        Companies, Inc.

                                                        Co-Liaison Counsel for the Manufacturer
                                                        Defendants




5
  Teva Pharmaceutical Industries Ltd., Allergan plc, and Mallinckrodt plc are respectively an Israeli corporation,
Irish holding company, and an Irish company that are not subject to and contest personal jurisdiction for the reasons
explained in their motions to dismiss for lack of personal jurisdiction; they are specially appearing to join this
motion, and, thus, they do not waive and expressly preserve their personal jurisdiction challenges.




                                                          9
   Case: 1:17-md-02804 Doc #: 2445 Filed: 08/16/19 13 of 13. PageID #: 407235




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of August 2019, I caused to be electronically

filed notice of the foregoing with the Clerk of Court by using the CM/ECF System. Copies will

be served upon counsel of record by, and may be obtained through, the Court CM/ECF System

pursuant to the timing and protocols set in place by the Court.



                                             /s/ Sean Morris
                                             Sean Morris
                                             ARNOLD & PORTER KAYE SCHOLER LLP
                                             777 South Figueroa Street, 44th Floor
                                             Los Angeles, CA 90017
                                             Tel: (213) 243-4000




                                                10
